NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUNSONG WANG,                                   No.    15-73212

                Petitioner,                     Agency No. A200-266-234

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Junsong Wang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018).

We grant in part and deny in part the petition for review, and we remand.

      As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm Wang suffered in China rose to the level of persecution.

See id. at 1213-17 (finding petitioner suffered harm rising to the level of

persecution where he was detained, beaten, forced to sign a document promising

not to attend a home church, and required to report to the police weekly); see also

Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of the circumstances

compelled finding of persecution). Thus, we grant the petition for review as to

Wang’s asylum and withholding of removal claims, and remand to the agency for

further proceedings consistent with this disposition. See Guo, 897 F.3d at 1217;

see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because the

record does not compel the conclusion that it is more likely than not Wang would

be tortured if returned to China. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir.

2009); see also Guo, 897 F.3d at 1217 (insufficient likelihood of torture).

      Wang’s removal is stayed pending a decision by the BIA.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.



                                          2                                   15-73212